     Case 2:19-cv-02350-JAM-AC Document 19 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    ROGELIO MAY RUIZ,                                   No. 2:19-cv-2350 JAM AC P
11                        Plaintiff,
12            v.                                          ORDER
13    A. HUBBARD,
14                        Defendant.
15

16           Plaintiff, a state prisoner proceeding pro se with a civil rights action, has filed a fourth

17   request for appointment of counsel. ECF No. 18. The United States Supreme Court has ruled

18   that district courts lack authority to require counsel to represent indigent prisoners in § 1983

19   cases. Mallard v. United States Dist. Court, 490 U.S. 296, 298 (1989). In certain exceptional

20   circumstances, the district court may request the voluntary assistance of counsel pursuant to 28

21   U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wood v.

22   Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

23           “When determining whether ‘exceptional circumstances’ exist, a court must consider ‘the

24   likelihood of success on the merits as well as the ability of the [plaintiff] to articulate his claims

25   pro se in light of the complexity of the legal issues involved.’” Palmer v. Valdez, 560 F.3d 965,

26   970 (9th Cir. 2009) (quoting Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983)). The burden

27   of demonstrating exceptional circumstances is on the plaintiff. Id. Circumstances common to

28   most prisoners, such as lack of legal education and limited law library access, do not establish
                                                         1
     Case 2:19-cv-02350-JAM-AC Document 19 Filed 03/22/21 Page 2 of 2


 1   exceptional circumstances that would warrant a request for voluntary assistance of counsel.
 2          As the court noted in denying the last request, plaintiff has been denied leave to proceed in
 3   forma pauperis and has yet to pay the filing fee. ECF No. 17. Since this case will not proceed
 4   until plaintiff has paid the filing fee, and a recommendation that this action be dismissed for his
 5   failure to do so is currently pending, appointment of counsel is not warranted.
 6          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for the appointment of
 7   counsel, ECF No. 18, is denied.
 8   DATED: March 19, 2021
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
